


110 HRES 247 IH: Recognizing the contributions of all United

U.S. House of Representatives
2007-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 247
		IN THE HOUSE OF REPRESENTATIVES
		
			March 15, 2007
			Mr. Johnson of
			 Georgia (for himself, Mr.
			 Conyers, Mr. Cohen, and
			 Ms. Linda T. Sánchez of California)
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Recognizing the contributions of all United
		  States Attorneys, past and present.
	
	
		Whereas United States Attorneys around the country are the
			 chief Federal law enforcement officers in their districts;
		Whereas there are 93 United States Attorneys stationed
			 throughout the United States and its territories;
		Whereas the statutory responsibilities of United States
			 Attorneys include the prosecution of criminal cases brought by the Federal
			 government, and the prosecution and defense of civil cases to which the United
			 States is a party;
		Whereas United States Attorneys are the face of Federal
			 law enforcement, and have enormous responsibility for implementing
			 anti-terrorism efforts, bringing important and often difficult cases, and
			 taking the lead in fighting public corruption;
		Whereas United States Attorneys serve as the Nation's
			 principal litigators under the direction of the Attorney General of the United
			 States;
		Whereas the office of the United States Attorney
			 traditionally has operated with a great degree of independence from the
			 Department of Justice in a broad range of daily activities;
		Whereas United States Attorneys are appointed by the
			 President of the United States, by and with the advice and consent of the
			 United States Senate, and serve at the pleasure of the President;
		Whereas United States Attorneys have maintained a strong
			 tradition of ensuring that the laws of the United States are faithfully
			 executed, without favor to anyone and without regard to political
			 considerations;
		Whereas United States Attorneys are tasked with
			 maintaining strict nonpartisanship as they perform their vital duties;
		Whereas 8 United States Attorneys—David Iglesias, Daniel
			 Bogden, Paul Charlton, Harry E. Cummins, III, Carol Lam, John McKay, Margaret
			 Chiara, Kevin Ryan—were recently dismissed for unclear and suspect
			 reasons;
		Whereas many of these United States Attorneys were
			 overseeing significant public corruption investigations at the time they were
			 asked to leave;
		Whereas at least 6 of the 8 dismissed United States
			 Attorneys received internal Department of Justice performance reports, known as
			 Evaluations and Review Staff Reports, that rated them
			 well regarded, capable, or very
			 competent; and
		Whereas it is integral to our legal system that United
			 States Attorneys not be removed from office for political reasons: Now,
			 therefore, be it
		
	
		That the House of Representatives honors
			 the vital work of United States Attorneys, and thanks David Iglesias, Daniel
			 Bogden, Paul Charlton, Harry E. Cummins, III, Carol Lam, John McKay, Margaret
			 Chiara, and Kevin Ryan for their service and contributions to the United States
			 legal system.
		
